Title: To Thomas Jefferson from Richard Claiborne, 19 May 1781
From: Claiborne, Richard
To: Jefferson, Thomas



Sir
Richmond. 19th May 1781

Major General Baron de Steuben has made a requisition for twelve Wagons, with teams, harness, and drivers complete, to attend his detachment to the Southern Army. As it is totally out of my power to procure them to go further than the verge of the State, I beg leave to ask your Excellency for advice and authority in the case. The only step which I could take of myself in the matter would be to hire, but such an attempt would only be a loss of time as I find few will come out to the assistance of the Army without being forced. I have the honor to be with the highest respect Your Excellency’s Most obedient Humble servant,

Rd. Claiborne DQMr.

